Title: From Thomas Jefferson to James Breckenridge, 22 February 1825
From: Jefferson, Thomas
To: Breckenridge, James


Dear General
Monto
Feb. 22. 25.
Our Colleagues on the legislature have called a meeting of the Visitors for the 4th of March, which I presume they notified to you from Richmond. I do it lest they should not have done it. I hope you will be able to attend. the main object is the appmt of 3. professors, one of Natl hist. one of moral philosophy and one of law. for the last I had in my eye Wm C. Preston, and on the 22d of December (believing you were of the assembly) I addressed a lre to you in Richmond asking your opn on the subject, also where he was, in what pursuit and whether there was any probability of his acceptance.  I learnt that you were not in the legislre I hoped the P.O. would have forwarded the lre to you at home, but suppose they did not. I am still anxious for informn on the subject and hope we shall get it from you  at our meeting. you know how much it forwards business to make this your head quarters and to be here before hand and how acceptable this is to us all. 2 of our British Professors have been here some time, and we like them much. 3 others will be here the day after tomorrow & mr Cabell writes me that they were much liked in Richmd. I have great reason to believe the  selection has been very judicious. the opening of the Univty is announced for the 7th of March, so there is no time to be lost in naming the other three. affectly & respectfully YoursTh: J.